Citation Nr: 0618077	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  95-13 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel

INTRODUCTION

The veteran served on active duty from October 1979 to 
February 1980, and from February 1981 to June 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 1993 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the veteran's claim for service 
connection for PTSD and an application to reopen a claim for 
service connection for a psychiatric disorder other than 
PTSD.  In a March 2003 decision, the Board found that new and 
material evidence had been received to reopen a claim for 
service connection for an acquired psychiatric disorder other 
than PTSD.  Thus, the claim currently in appellate status is 
service connection for an acquired psychiatric disorder, to 
include PTSD.  

In June 2003, the Board remanded the case for further 
development.  The requested development was completed, except 
for obtaining Social Security Administration (SSA) medical 
records.  In February 2005, the Board noted that the RO had 
made several written requests, without response.  In May 
2004, the RO had telephoned a request to SSA headquarters.  
The following day, a SSA technician returned the call, 
stating that there were no medical records on the veteran.  
However, the Board noted that the SSA number in the service 
medical records, service personnel record (DD Form 214), and 
the veteran's original application for VA compensation 
received by the RO in March 1984, is different than the 
number used in the recent attempt to obtain SSA medical 
records.  The case was remanded and another attempt to obtain 
SSA records was made using the number found in the service 
records.  This produced records for someone entirely 
different.  The SSA also submitted a report to the affect 
that the veteran is receiving supplemental security income 
(SSI), not disability benefits.  The veteran and his 
representative were notified.  Although the notice was sent 
to the veteran's last known address, it was returned by the 
postal service as attempted, not known.  In the normal course 
of events, it is the burden of the veteran to keep the VA 
apprised of his whereabouts.  If he does not do so, there is 
no burden on the part of the VA to find him.  Hyson v. Brown, 
5 Vet. App. 262 (1993).  The representative has made a 
submission on the veteran's behalf.  As will be discussed in 
more detail below, it appears that all reasonable attempts to 
develop this case have been made, to include complying with 
the duties to notify and assist the veteran.  Therefore, the 
Board proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  Competent medical evidence establishes that the veteran 
has a personality disorder, which is not a disease or 
disability for VA compensation purposes.  

3.  Competent medical evidence establishes that the veteran 
has a dissociative disorder that was first medically 
documented during service.  

4.  Competent medical evidence shows the veteran does not 
have a psychosis, PTSD, or any other acquired psychiatric 
disability (other than a dissociative disorder).  


CONCLUSIONS OF LAW

1.  Service connection for a dissociative disorder is 
warranted.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).  

2.  Service connection for an acquired psychiatric disorder 
(other than a dissociative disorder), to include a psychosis 
and PTSD, is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Implementing regulations were published.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The Board notes at the outset that, as service connection is 
hereby granted for the veteran's dissociative disorder, no 
further development with respect to this issue is warranted.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet App 112, 
120, 121 (2004) held, in part, that a VCAA notice, consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
This"fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Review of the VCAA notice letters of September 2001, March 
2003, August 2003, and March 2005 discloses that they 
complied with all the requirements as described by the Court.  
Particularly, the wording of the March 2005 VCAA notice 
adequately informed the claimant that he should provide 
"any" evidence in his possession pertaining to the claim; 
that he should give VA everything he had pertaining to the 
claim.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
Court of Appeals for Veterans' Claims (Court) held that, for 
claims filed before the enactment of the VCAA (November 9, 
2000), such as the one currently before the Board, a VCAA 
notice must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  VCAA notice was not 
provided to the veteran before the RO decision that is the 
subject of this appeal.  However, the RO decision that is the 
subject of this appeal was issued in August 1993, long before 
the enactment of VCAA.  The RO obviously could not inform the 
veteran of law that did not exist.  Moreover, in Pelegrini, 
the Court also made it clear that where, as in this case, 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice 
complying with section 5103(a); § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004.  

Moreover, the file reflects a continuous flow of information 
to the veteran.  The rating decisions, statement of the case, 
and supplemental statement of the case, as well as the VCAA 
letter and other correspondence, notified the veteran and his 
representative of the status of the evidence as it was 
developed and of the need for substantiating evidence from 
him.  While these were post decisional documents, they gave 
the veteran several opportunities to respond before the RO 
last re-adjudicated his claim.  See December 2005 
supplemental statement of the case.  Any deficits in the 
original notice were cured long before the case came to the 
Board and are no more than non-prejudicial error.  The 
veteran was afforded "a meaningful opportunity to 
participate effectively in the processing of his claim by 
VA" and thus VA "essentially cured the error in the timing 
of notice."  See Mayfield v. Nicholson, 19 Vet. App. 103, 
128, 129 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (due process concerns with respect to VCAA notice 
must be pled with specificity).  Significantly, the evidence 
does not show, nor does the appellant contend, that any 
notification deficiencies, either with respect to timing or 
content, have resulted in prejudice.  That is, there has been 
no plausible showing of how the essential fairness of the 
adjudication was affected.  See Mayfield, at 123.

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private and government records which 
the veteran adequately identified and authorized VA to 
obtain.  All relevant Federal records have been obtained.  
The service medical records are in the claims folder.  VA 
records have been obtained.  The veteran was afforded a VA 
psychiatric examination in conjunction with his claim, which 
was through in nature.  This September 2003 evaluation and 
other relevant medical and psychiatric evidence of record 
essentially rules out a current diagnosis of an acquired 
psychiatric disorder, other than a dissociative disorder.  
This evidence is sufficient to resolve this appeal; further 
examination or a medical opinion is not necessary.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c )(4) (2005). 

As discussed above, there was a diligent search for Social 
Security Administration records; and the veteran and his 
representative were informed that no medical records were 
found.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  See Wensch 
v. Principi, 15 Vet. App. 362 (2001) [citing Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) for the holding that VCAA 
does not apply where there is extensive factual development, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that 
further assistance would aid in substantiating claim].  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2005).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  



Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002).  
Analysis of this provision discloses that there are three 
essential elements which must be met to establish 
entitlement.  There must be current disability; there must be 
disease or injury during service, and there must be a nexus 
or connection relating the current disability to the disease 
or injury during service.  

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. 
§ 3.159(a) (2005).  

A psychosis, such as schizophrenia or schizoaffective 
disorder, may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2005).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2005).  

Personality Disorders

Initially, the Board notes that the file contains diagnoses 
of personality disorders.  It was diagnosed in service, in 
September 1971.  On the most recent VA mental examination, in 
September 2003, the examiner expressed the opinion that the 
veteran had a very severe personality disorder and that this 
was the veteran's primary disabling condition.  However, 
service connection can not be granted for a personality 
disorder.  Personality disorders are deeply ingrained 
maladaptive behavior patterns, which are not disabilities 
within the meaning of the law and regulations providing 
compensation.  38 C.F.R. §§ 3.303(c); 4.9, 4.127 (2005); see 
also Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that 
personality disorders are not diseases within the meaning of 
veterans' benefits laws and are not the type of disease or 
injury related defect to which the presumption of soundness 
can apply); Beno v. Principi, 3 Vet. App. 439, 441 (1992) 
(holding that the Board was clearly correct in finding that 
personality disorders are developmental in nature and, 
therefore, not entitled to service connection).  
Consequently, service connection for a personality disorder 
is not warranted.  

PTSD

Service connection for PTSD must be denied because the 
evidence establishes that the veteran does not have PTSD and 
because there is no confirmed stressor.  

In a letter dated in March 1993, R. D. H., M.D., wrote that 
he had been treating the veteran since 1988 and that he had a 
diagnosis of schizophrenia and PTSD.  The doctor related the 
veteran's PTSD, with auditory hallucinations, flashbacks, and 
paranoia to incidents he experienced while serving in 
Lebanon.  However, the veteran's service personnel records do 
not show that he served in Lebanon; rather, his foreign 
active service was in Germany.   

In March 1994, the veteran presented sworn testimony to a 
hearing officer at the RO.  He described incidents in service 
which he considered to be traumatic.  

In July 1997, the Center for Research of Unit Records 
reported on their search of unit records.  The veteran's unit 
was located in Germany during 1982 and they were unable to 
document the incidents described by the veteran.  

It is clear that Dr. R. D. H. based his diagnosis on an 
inaccurate history provided by the veteran, rather than on 
the claims folder or other records, or personal knowledge.  
Where doctors necessarily rely on history as related by 
veteran, their diagnoses can be no better than the facts 
alleged by veteran.  See Swann v. Brown, 5 Vet. App. 229 
(1993); Coghill v. Brown, 8 Vet. App. 342 (1995); see also 
LeShore v. Brown, 8 Vet App 406, 409 (1995).  Since Dr. R. D. 
H., and others who diagnosed PTSD, based their diagnoses and 
opinions connecting PTSD to service on a patently incorrect 
history, the opinion linking PTSD to an in-service stressor 
has no probative value.  See Reonal v. Brown, 5 Vet. App. 
460, 461 (1993).

Upon a September 2003 VA psychiatric examination, it was 
noted that the veteran had no PTSD symptoms.  The examiner 
concluded that he was unable to substantiate a diagnosis of 
PTSD.  This report is persuasive because it is the most 
recent evaluation of the veteran and it reflects a thorough 
examination.  Even assuming a current diagnosis of PTSD, 
there is no competent evidence of a nexus to a verified in-
service stressor.  On this latter point, the veteran did not 
engage in combat and it is not contended otherwise and the 
attempts to verify his alleged noncombat stressors have 
proven unsuccessful.  It is again pertinent to note that an 
earlier diagnosis of PTSD was based upon the veteran's 
alleged duty in Lebanon and his service personnel records 
show no such service.  The Board finds that the preponderance 
of the evidence is against a nexus between claimed PTSD and 
any alleged in-service stressor.  As the preponderance of the 
evidence is against this claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b); see 
also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Dissociative Disorder

Service connection can be granted for a dissociative 
disorder.  See 38 C.F.R. § 4.130, Dissociative Disorders, 
diagnostic codes 9416, dissociative amnesia, dissociative 
fugue, dissociative identity disorder (multiple personality 
disorder); and 9417 depersonalization disorder.  Here, the 
Board grants service connection for a dissociative disorder 
because the diagnosis in service can not be dissociated from 
the current diagnosis.  

The veteran was examined for service in October 1980 and his 
psychiatric status was reported to be normal.  A veteran will 
be presumed to be in sound condition, except for defects, 
infirmities or disorders noted when he is examined, accepted 
and enrolled for service.  38 U.S.C.A. § 1111 (West 2002).  

The service medical records show that, in April 1981, the 
veteran reported having premonitions of future happenings 
since childhood.  He described visions, but no auditory 
hallucinations.  He had a flat affect, decreased memory, 
decreased ability to do calculations and concrete proverbs.  
The assessment was recorded as a schizotypal personality or 
organic brain syndrome.  

In June 1981, there were similar reports of premonitions, a 
flat affect and irrelevant comments but no clear looseness of 
associations.  The physician made an assessment of a 
schizotypal personality.  A subsequent note shows that the 
case was reviewed with another doctor and the assessment of 
schizotypal personality was continued.  

A service medical report dated in July 1981 shows the veteran 
was kept on a psychiatric ward for 7 days for clinical and 
psychological studies.  The completed evaluation showed no 
psychosis, character disorder or any other significant 
psychogenic illness.  The veteran claimed to have trance like 
states on and off since age four, dreams of catastrophe and 
tragedy, and having a sense of "strange feelings" that 
something was going to happen.  He reported that he never had 
psychiatric contact or hospitalization before, claiming that 
these incidents never bothered him.  The diagnosis, as 
reported by the staff psychiatrist, was an atypical 
dissociative disorder with probable derealization, 
depersonalization, and trance-like states.  It was commented 
that the veteran had a dissociative disorder and that it 
might not affect his job performance if he could learn to 
handle it properly.  

Similar symptoms were reported in September 1981.  The 
veteran was seen by another service psychiatrist who 
diagnosed a schizotypal personality disorder.  His symptoms 
were noted to be odd dreams which pertain to the future and 
strange experiences which seemed to have no logical 
explanation.  He appeared blunted and apathetic, but 
subsequently became more verbal, communicated adequately and 
showed a normal affect.  Thinking was not distorted.  
Associations were coherent and logical.  The personality 
disorder was not considered severe.  The previous diagnosis 
of a dissociative disorder was not made; however, since 
personality and dissociative disorders can co-exist (as shown 
on the September 2003 VA examination), this report does not 
rule out a continuing dissociative disorder.  The veteran may 
well have been essentially asymptomatic at the time as 
suggested in the July 1981 evaluation.  

The veteran continued in service, without further reports of 
psychiatric symptomatology.  There was no notation as to the 
presence or absence of psychiatric symptoms on the June 1982 
examination for separation from service.  

Following service, there were various diagnoses of acquired 
psychiatric disabilities.  However, none of those interim 
diagnoses were made on the most recent VA examination in 
September 2003.  At that time, on Axis I, where acquired 
psychiatric disorders are listed, the examiner specified that 
the veteran had no cognitive disorder.  On Axis II, he 
explained that the veteran had a very severe personality 
disorder and, significantly, stated that the veteran was 
probably fitting the dissociative reaction diagnosis as well.  

The Board is unable to separate the dissociative reaction 
diagnosed in service from the current diagnosis of a 
dissociative reaction.  Therefore, giving the veteran the 
benefit of the doubt, the Board concludes that the current 
dissociative reaction had its onset in service and warrants 
service connection.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2005).  

Other Acquired Psychiatric Disabilities

There are diagnoses of other acquired psychiatric 
disabilities, including schizophrenia, some years after 
service, but because there is no diagnosis of an acquired 
psychiatric disability during service, or of a psychosis 
during the post-service presumptive period, or of a current 
acquired psychiatric disability; and there is no opinion 
linking the post service diagnoses to service, the only 
logical conclusion is that the veteran does not have any 
other acquired psychiatric disability which was incurred in 
service.  

Specifically, the service medical records show that the 
veteran was examined several times during service.  The 
reports of these evaluations are evidence against service 
connection for any other acquired psychiatric disorder 
because while the examiners found personality and 
dissociative disorders they did not find any other acquired 
psychiatric disability during service.  

A psychosis was not medically documented during the first 
year after the veteran was released from active service so 
there is no basis in the law or regulations to presume that a 
psychosis began in service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

The report of a VA hospitalization from February to May 1984 
shows diagnoses of major depression and a mixed personality 
disorder.  The main complaints and symptoms involved 
depression.  There were no hallucinations or delusions.  
There was no report of a dissociative disorder.  

The record shows various other diagnoses.  A schizoaffective 
disorder, chronic with psychotic behavior was diagnosed on VA 
hospitalization from July to September 1986.  The veteran was 
feeling depressed and had thoughts of killing himself.  

The veteran was again hospitalized by VA in January 1988 for 
a diagnosis of recurrent major depression.  

A VA clinical record, dated in October 1990, shows the 
veteran was hearing voices telling him to kill himself.  

The veteran was next hospitalized at a state facility from 
August to October 1991, after he reported a suicide attempt.  
He said that voices in his head were telling him to kill 
himself.  The final diagnosis was schizoaffective disorder, 
depressive type.  

A VA hospital report, dated in March 1993, shows the veteran 
heard voices telling him to kill family members and himself.  
The impression was a schizoaffective disorder.  

In March 1993, Dr. R. D. H. reported treating the veteran 
since 1988 and diagnosed schizophrenia.  

In March 1994, the veteran appeared for a hearing at the RO 
and gave sworn testimony to a hearing officer.  The veteran 
described the symptoms he experienced and he is certainly 
competent to describe his symptoms from his perspective.  
38 C.F.R. § 3.159 (2005).  

In April 1995, the veteran sought admission to a VA facility.  
He reported that he periodically heard voices telling him to 
hurt himself.  He complained of feeling psychotic.  His mood 
was angry.  His affect was flat.  His behavior was aggressive 
and inappropriate.  

A VA clinical record, dated in April 1996, shows the veteran 
again reported that voices told him to hurt himself and 
others.  He was excitable and disgruntled with the VA system.  
It was felt that he had a psychiatric disorder but no active 
psychosis.  

In September 1997, the veteran was referred for VA 
domiciliary screening.  He reported hearing voices, 
amotivation, social isolation, anhedonia, avolition, and 
other negative symptoms, including dysphoria and low self 
esteem.  He was alert and oriented and in no acute distress.  
His mood was neutral with a blunted affect.  A mild thought 
disorder was present.  He had infrequent auditory 
hallucinations which were not threatening.  His speech was 
normal and goal directed.  Psychomotor activity was within 
normal limits.  There were no current suicidal or homicidal 
ideations or plans.  Insight and judgement were fair.  
Cognitive function was somewhat decreased.  The impression 
was chronic undifferentiated schizophrenia, stable.  

A report of the veteran's stay in a VA domiciliary, from 
September 1997 to October 1997, has a diagnosis of chronic 
undifferentiated schizophrenia.  A domiciliary stay, in March 
2000, also had a diagnosis of chronic undifferentiated 
schizophrenia and a personality disorder.  

The veteran was briefly in a VA facility in January 2001.  He 
was depressed and thinking of suicide again.  He was 
disheveled, angry and irritable.  He often had an angry tone 
and was irritable.  He denied current hallucinations and 
there were no specific delusions.  The impression was a 
schizoid affective disorder, depressed by history, and 
probable personality disorder.  

The report of the September 2003 VA examination shows it to 
be thorough and complete, to include a detailed review of the 
veteran's history.  Although he was disheveled, the veteran 
participated in the examination with good cooperation.  It 
was the examiner's opinion that the veteran had good 
intelligence and intellectual potential.  He was well 
oriented.  It was further noted that the veteran demonstrated 
ability for abstract interpretation and could do serial seven 
calculations.  From a strictly cognitive standpoint, the 
examiner did not see pathology in the veteran.  The doctor 
noted that schizophrenia had been contemplated about the 
veteran, but he did not think the veteran had a psychotic 
illness.  His chief problem was a very severe personality 
disorder, which interfered with even simple social adjustment 
and work.  On Axis I, where an acquired psychiatric 
disability would be diagnosed, the examiner specified that 
there was no cognitive mental disorder.  

While there have been some interim diagnoses of acquired 
psychiatric disabilities, those appear to have been made on 
limited complaints and symptoms.  The most recent VA 
examination in September 2003, which was thorough in nature, 
ruled out a current diagnosis of an acquired psychiatric 
disorder.  In the absence of a current disability, service 
connection cannot be granted.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Upon consideration of this and other relevant 
evidence of record, the Board finds that the preponderance of 
evidence establishes that the veteran does not currently have 
an acquired psychiatric disability (aside from a dissociative 
disorder-see above) linked to service.  As the preponderance 
of the evidence is against the claim for service connection 
for an acquired psychiatric disability other than a 
dissociative disorder, the benefit of the doubt doctrine is 
not applicable and this aspect of the veteran's appeal must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra; Ortiz, 
supra.


ORDER

Service connection for a dissociative disorder is granted.  

Service connection for a personality disorder is denied.  

Service connection for any other acquired psychiatric 
disorder, to include PTSD, is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


